COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-218-CV

JAMES H. GENTRY, DELYTE J. GENTRY, 			      APPELLANTS

FEDERAL GUARANTY CORPORATION, 

FEDERAL FUNDING, INC. AND FIRST 

REALTY OF THE SOUTHWEST	





V.



JACQUELINE EVANS STEWART 						APPELLEE

AS TEMPORARY GUARDIAN OF 

THE PERSON AND ESTATE OF

 DOROTHY LEE EVANS, AND 

JACQUELINE EVANS STEWART, 

TRUSTEE OF JACQUELINE EVANS 

STEWART TRUST  	



----------

FROM THE PROBATE COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On September 29, 2004, we notified appellants that their brief had not been filed as required by rule 
38.6(a).  
See
 
Tex. R. App. P.
 38.6(a).  We stated we might dismiss the appeal for want of prosecution unless appellants or any party desiring to continue this appeal filed with the court within ten days a motion reasonably explaining the failure to file a brief and the need for an extension.  We have not received any response.

Because appellants' brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellants shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: October 28, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.